Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted. The complaint, as we read it, does not merely allege a series of separate acts constituting a single wrong in furtherance of a single conspiracy. Rather, it alleges the commission of two wrongs, pleading (1) wrongful inducement of breach of contract by one under contract with the plaintiff, and (2) wrongful removal of property from the jurisdiction of the court for the purpose of defeating the plaintiff’s rights and remedies under a warrant of attachment in another action. Thus, the complaint alleges several acts that amount to invasions of separate rights belonging to the plaintiff. One would be a common-law right, and the other would seem to rest, at least in part, on statute. Under the circumstances, the motion to separately state and number causes of action should have been granted. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.